Johnston, C. J.
(dissenting) : The statute authorizing the creation of rural high-school districts, by which rural pupils are afforded opportunities for higher education, is a later expression of the legislature than the act providing for attaching territory to cities. By the later act, it was intended to give rural pupils the same educational advantages as are afforded in cities. Both are on the same educational plane, and no reason is seen why one should encroach upon the other. There is no more warrant for the city to change the boundaries of a high-school district than there is for the latter to attach territory of the city to the district. Manifestly, the legislature did not contemplate that it was creating an entity that some city council might disintegrate and destroy. It is provided that a rural high-school district shall contain at least sixteen square miles of territory. Can it be that a rural high-school district composed of sixteen square miles, in which bonds have been voted, high-school buildings erected, and a high school instituted, may be disorganized and destroyed at the will of a city council, that may desire more taxable property to maintain its schools ? The detaching of a section of land from such a dis*324trict would overthrow the organization and, to a great extent, nullify the legislative purpose. In my opinion, the legislature did not intend that rural high schools should be brought within the operation of section 9114 of the General Statutes of 1915, nor give one district authority to annihilate another of equal rank and importance. In the recent case of Bunning v. Shawnee County, 104 Kan. 478, 179 Pac. 335, the question of the annexation of district 53 to the city of Topeka was before the court. The plaintiffs had petitioned the county superintendent to detach district 53 from the rural high-school district, in order that it might be attached to the city of Topeka, and, as such action was refused, an application for a mandamus to compel it was made. In deciding the question, it was said:
“The sole question is whether the school territory governed by the board of education of the city of Topeka is ‘any school district in which a four-year accredited high school is maintained’ within the purview of the act of 1917. This board of education does maintain a high school of the requisite dignity — that is not the dispute. It is contended that the act does not intend that territory may be detached from a rural high-school district for the purpose of attaching it to the school territory of .a city governed by a board of education; that it only means that it may be thus detached in order that it may be. attached to some common-school district (maintaining the prescribed sort of high school) over which the county superintendent has general jurisdiction. This contention is accepted by the court as correct.” (p. 479.)
I am of the opinion that that decision is correct, that no part of the high-school district could be attached to the city, and, hence, I favor the affirmance of the judgment, of the district court.
Burch, J., joins in the dissent.